J-S65036-17

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                             :            PENNSYLVANIA
                                             :
               v.                            :
                                             :
    MICHAEL DENNIS,                          :
                                             :
                     Appellant               :           No. 3857 EDA 2016

                Appeal from the PCRA Order November 28, 2016
             in the Court of Common Pleas of Montgomery County,
               Criminal Division, No(s): CP-46-CR-0004749-2011

BEFORE: OLSON, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                       FILED DECEMBER 12, 2017

        Michael Dennis (“Dennis”) appeals from the Order denying his Petition

for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The PCRA court summarized the relevant history underlying the instant

appeal as follows:

        [O]n January 10, 2013, a jury convicted Dennis of six counts each
        of possession with intent to deliver and simple possession, four
        counts of criminal use of communications facility and one count
        each of corrupt organizations, dealing in proceeds of unlawful
        activities and criminal conspiracy.[2] These convictions arose out
        of an investigation that spanned from April of 2011, through May
        of 2011, conducted by the Montgomery County Detective Bureau,
        along with the Tredyffrin Township Police Department. The
        investigation included a wiretap and video surveillance, and
        uncovered a large and sophisticated cocaine distribution ring. The
        drug ring was centrally operated out of A & L Head’s Up Hair Studio
        at 932 Upper Gulph Road, Tredyffrin Township, Chester County,


1   42 Pa.C.S.A. §§ 9541-9546.

2See 35 P.S. § 780-113(a)(30), (16); 18 Pa.C.S.A. §§ 7512, 5111(a), 911,
and 903(a).
J-S65036-17


      Pennsylvania. Dennis was convicted for his major role in the drug
      distribution organization.

            On April 1, 2013, Dennis was sentenced to an aggregate
      term of 21 to 42 years’ imprisonment, which was based[,] in part,
      on a mandatory minimum sentencing scheme. On direct appeal,
      our Superior Court vacated the judgment of sentence and
      remanded for re-sentencing[,] because the mandatory minimum
      scheme had been held to be unconstitutional under Alleyne v.
      United States, 133 S.Ct. 2151 (U.S. 2013). In all other respects,
      the judgment of sentence was affirmed.

            On November 20, 2014, [the trial court] resentenced Dennis
      to an aggregate term of 18 to 36 years’ imprisonment. A post-
      sentence [M]otion was not filed. Dennis appealed to our Superior
      Court, appealing the discretionary aspects of his sentence. The
      Superior Court found this issue [to be] waived[,] because it was
      not preserved with a post-sentence motion.                 See[]
      Commonwealth v. Dennis, 3542 EDA 2014 p. 5 (May 6, 2016)
      (unpublished). … No further review was sought.

PCRA Court Opinion, 2/17/17, at 1-2.

      The PCRA court appointed the Office of the Public Defender (“OPD”) to

represent Dennis.   However, due to a conflict, the attorney from the OPD

withdrew, and the PCRA court appointed Joseph Hylan, Esquire (“PCRA

counsel”), to represent Dennis. PCRA counsel filed a Petition to withdraw from

representation, pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc). The PCRA Court issued a Notice pursuant to Pa.R.Crim.P. 907 notifying

Dennis of its intention to dismiss Dennis’s PCRA Petition without a hearing.

Dennis filed a pro se Response to the Notice, claiming that his sentencing

counsel rendered ineffective assistance by not preserving a challenge to the




                                 -2-
J-S65036-17

discretionary aspects of sentencing for review during direct appeal. Dennis

did not claim that his PCRA counsel rendered ineffective assistance.

      On November 28, 2016, the PCRA court denied Dennis’s PCRA Petition.

Dennis, represented by private counsel, timely filed a Notice of Appeal, and a

court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters complained of

on appeal.

      Dennis presents the following claim for our review: “Did the PCRA court

err by failing to review one of [Dennis’s] stated claims and allowing counsel

to withdraw after he had previously failed to address the claim in his Finley

letter?” Brief for Appellant at 4.

      Dennis claims that the PCRA court improperly permitted his PCRA

counsel to withdraw, where the court and PCRA counsel had failed to address

one of his claims. Id. at 6. Dennis asserts that his PCRA counsel failed to

meet the standards required to withdraw from representation, and the PCRA

court improperly failed to conduct its own independent review of the case. Id.

at 8. Dennis directs our attention to an “affidavit” secured from his brother,

a co-defendant, after trial.         Id.   According to Dennis, his brother

acknowledged that Dennis had no knowledge of or involvement with the drugs

found in the apartment next to the barbershop.       Id.   This claim was not

addressed in PCRA counsel’s Finley letter. Id. Dennis challenges the PCRA

court’s determination that the “affidavit” is not exculpatory, because “this is

the kind of determination that should only be made after counsel’s advocacy



                                     -3-
J-S65036-17

and after a more thorough, independent review before a petition is dismissed.”

Id.

      Dennis further directs our attention to the evidence of record, which, he

argues, is not overwhelming. Id. at 9. Specifically, Dennis states that only

six of the 300 intercepted telephone calls involved him discussing “innocuous

things” with his brother; he was only seen in or near the barbershop for a total

of less than thirty minutes; and he was not seen making “verifiable” sales.

Id. Under these circumstances, Dennis claims, the “affidavit” from his brother

could have affected the verdict. Id.

      “In reviewing the denial of PCRA relief, we examine whether the PCRA

court’s determination is supported by the record and free of legal error.”

Commonwealth v. Montalvo, 114 A.3d 401, 409 (Pa. 2015) (citation and

internal quotation marks omitted).

      In its Opinion, the PCRA court addressed Dennis’s claim and concluded

that it lacks merit. See PCRA Court Opinion, 2/17/17, at 5-13. We agree

with the sound reasoning of the PCRA court, as set forth in its Opinion, and

affirm on this basis as to Dennis’s claim. See id.

      Order affirmed.




                                  -4-
J-S65036-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2017




                          -5-
                                                                              Circulated 11/20/2017 11:59 AM



y.



              IN THE COURT        0   COMMON PLEAS OF MONTGOMERY COUNTY
                                          PENNSYLVANIA
                                        CRIMINAL DIVISION                                    rJ
                                                             21:!IT




     COMMONWEALTH OF PE NSYLVANIA                     :           CP-46-CR-0004749-2011
                   V.

     MICHAEL F. DENNIS                                            3857 EDA 2016

                                                 OPINION

     CARPENTER J.                                                 FEBRUARY 16, 2017


                            FAC UAL AND PROCEDURAL HISTORY

                   Appellant, Mi hael F. Dennis ("Dennis"), has filed this counseled
     appeal from the Final Order of Dismissal dated November 28, 2016, dismissing
     his petition seeking collateral relief pursuant to the Post -Conviction Relief Act

     ("PCRA"), 42 Pa.C.S.A. §§9541-9546. The          dismissal was based upon PCRA
     counsel's Turner/Finley'         o   merit letter, this Court's independent review of the
     record and Dennis' respo se to the Pa.R.Crim.P. 907 pre -dismissal notice.
                   By way   of a b ief background, on January 10, 2013, a jury convicted
     Dennis of six counts each of possession with intent to deliver and simple

     possession, four counts o criminal use of communications facility and one
     count each of corrupt org nizations, dealing in proceeds of unlawful activities

     and criminal conspiracy. These convictions arose out an investigation that


            Commonwealth v. Turn r, 544 A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550
     A.2d 213 (Pa.Super. 1988).
spanned from April of 2011, through May of      2       11, conducted by the

Montgomery County Detective Bureau, along           th the Tredyffrin Township
Police Department. The investigation included                retap and video surveillance,
and uncovered a large and sophisticated coca].      e        distribution ring. The drug
ring was centrally operated out of A   &L   Head' Up Hair Studio at 932 Upper
Gulph Road, Tredyffrin Township, Chester Co nty, Pennsylvania. Dennis was

convicted for his major role in the drug distrib tion organization.

            On April 1, 2013, Dennis was sent nced to an aggregate term of 21

to 42 years' imprisonment, which was based i part, on a mandatory minimum

sentencing scheme. On direct appeal, our Supe for Court vacated the judgment
of sentence and remanded for re -sentencing b cause the mandatory minimum

scheme had been held to be unconstitutional nder Alleyne v. United States,
133 S.Ct. 2151 (U.S. 2013). In all other respects the judgment of sentence was

affirmed.

            On November 20, 2014, this Court resentenced Dennis to an

aggregate term of 18 to 36 years' imprisonme t. A post -sentence motion was
not filed. Dennis appealed to our Superior Cou t, appealing the discretionary
aspects of his sentence. The Superior Court fo nd this issue waived because it
was not preserved with a post -sentence motio       .    See, Commonwealth v. Dennis,

3542 EDA 2014 p.   5   (May 6, 2016) (unpublishe        ).    The Superior Court affirmed
the judgment of sentence on May 6, 2016. No urther review was sought.
            On July 20, 2016, Dennis filed a ti ely pro se PCRA petition, at

issue in this appeal. The Public Defender's Off cer of Montgomery County was
appointed to assist Denni with his petition; however, due to a conflict of
interest the Public Defender's Officer was permitted to withdraw and new
private PCRA counsel, Joseph Hylan, was appointed on August 16, 2016. On
October 14, 2016, PCRA      c   unsel filed a Petition for Permission to Withdraw as
Counsel and attached his Turner/Finley no merit letter, having found no

meritorious issues to pursue. This Court reviewed the no merit letter,
conducted an independent review of the record and issued a Pa.R.Crim.P. Rule
907 pre -dismissal notice dated October 17, 2016. The Rule 907 notice informed

Dennis of this Court's   int ntion to dismiss his PCRA petition without a hearing
and informed him of his r ght to respond to the notice/ Dennis did file a pro se

response on November 8, 2016, asserting ineffective assistance of counsel in
failing to properly preserie his discretionary aspects of sentence issues on

direct appeal. He did not claim or assert in any way that PCRA counsel was
ineffective. The Final Ord r of Dismissal dated November 28, 2016 was issued.

              On December 14, 2016, Dennis filed a counseled Notice of Appeal.

A   concise statement of er ors complained of on appeal was also filed in which

Dennis' new counsel set forth the issues he is raising in this appeal. There are

two issues and they read 4s follows:


                 This Court erred by allowing counsel to withdraw
                 from repreisenting Defendant in litigating his PCRA
                 petition through a Finley letter because counsel did
                 not accurately and adequately address Defendant's
                 claim that sentencing and appellate counsel were
                 ineffective for failing to preserve Defendant's
                 discretionary sentencing challenge through a post -
       The order dated October 17, 2016, also permitted PCRA counsel to withdraw.

                                             3
              sentence otion and then again in a Rule 1925
              statement. nstead, in his Finley letter, PCRA
                          I




              counsel incorrectly recounted Defendant's first
              appeal to t e Superior Court at 106 A.3d 178
              (Pa.Super. 013)(unpublished), but did not address
              Defendant' actual claim with respect to the appeal
              at 3542 ED 2014. This claim was specifically
                              A


              raised by efendant in the pro se petition filed on
              July 18, 20 6. It is also respectfully averred that
              this Court' independent review of the pleadings
              was inade ate and in error for failing to recognize
              PCRA coun el's deficiency in this regard.

              This Court erred by allowing counsel to withdraw
              from repre enting Defendant in litigating his PCRA
              petition th ough a Finley letter because counsel did
              not accura ely and adequately address, or
              investigate Defendant's claim that another
              individual as aware that he did not own, possess,
              or control y of the drugs in question. The
              affidavit s pporting this claim from Anthony
              Dennis was attached to Defendant's July 18, 2016
              pro se PCRI petition. PCRA counsel was duty-
              bound to i vestigate this affidavit and claim by
              failed to d so, and indeed did not reference this
              affidavit a d claim but failed to do so, and indeed
              did not ref rence this affidavit in his Finley letter. It
              is also res ectfully averred that this Court's
              independent review of the pleadings was
              inadequate and in error for failing to recognize
              PCRA cou sel's deficiency in this regard.


                                     ISSUES

            The issues on appeal as outlined above have been reformatted so

that they may be reviewe in a concise fashion.

I.    Whether Dennis' ineffectiveness of PCRA counsel claims are waived, when
      they were not raised, prior to this appeal.
II.   Whether this Court's conducted an proper independent review of the
      pleadings, when granting PCRA counsel's request to withdraw.

                                         4
                                   DISCUSSION

            The standards for reviewing the P RA court's denial of a PCRA

claim are as follows:


             [A]n appellate court reviews the P RA    court's findings
             of fact to determine whether they re supported by the
             record, and reviews its conclusion of law to determine
             whether they are free from legal er or. The scope of
             review is limited to the findings of the PCRA court and
             the evidence of record, viewed in t e light most
             favorable to the prevailing party at the trial level.
Commonwealth v. Charleston, 94 A.3d 1012,      1    11   18-19 (Pa. Super. 2014) (some

citations omitted).

I.     Dennis' ineffectiveness of PCRA counsel laims are waived, when they
       were not raised prior to this appeal.

             Dennis' appellate issues are waive to the extent that they

challenge PCRA counsel's stewardship of the    P1        RA   proceedings because of his
failure to raise these assertions of ineffectiven ss in response to this Court's
Rule 907 notice. "[W]hen counsel files a Turner Finley no -merit letter to the

PCRA court, a   petitioner must allege any claim of ineffectiveness of PCRA
counsel in a response to the court's notice of i tent to dismiss."
Commonwealth v. Ford, 44 A.3d 1190, 1198 (P. .Super. 2012); see also
Commonwealth v. Rykard, 55 A.3d 1177, 1186 (Pa.Super.2012), ("Pursuant to

[Commonwealth v. Pitts, 981 A.2d 875 (2009)        ],    a petitioner waives issues of

PCRA   counsel's effectiveness regarding Turner, Finley requirements if he
 declines to respond to the PCRA court's notice of intent to dismiss."). Here,

                                         5
Dennis did file a response to this Court's Rule 907 notice; however, the only

issue that Dennis raised was that of the alleged ineffectiveness of appellate

counsel in failing to file a post -sentence motion challenging the discretionary
aspects of sentencing, so he issue would not have been waived on appeal.
Dennis did not raise any i sue regarding PCRA counsel's handling of his PCRA

petition. Accordingly, whi e this 1925(a) Opinion will address his appellate
issue that this Court erred in permitting PCRA counsel to withdraw pursuant to
Turner and Finley, it will of address Dennis' allegations of PCRA alleged
ineffectiveness.

II.   This Court's conducted an proper independent review of the pleadings,
      when granting PCRA counsel's request to withdraw.

             When reviewing the PCRA court's decision to relieve counsel from

representation of a petitioner, we consider the following principles.   A PCRA

petitioner has a rule -based right to counsel in a first PCRA proceeding.
Commonwealth v. Figueroa, 29 A.3d 1177, 1180 (Pa.Super. 2011). Generally,
counsel's duty is either to amend a pro se petition or to seek withdrawal from
representation if he finds no merit to the petition. Commonwealth v.
Karanicolas, 836 A.2d 940, 946 (Pa.Super. 2003). "The Turner/Finley decisions

provide the manner for post -conviction counsel to withdraw from
representation." Commonwealth v. Rykard, 55 A.3d 1177, 1184 (Pa. Super.
2012). Under Turner/Finl y,


             [i]ndependen review of the record by competent
             counsel is recluired before withdrawal is permitted.
             Such independent review requires proof of:
                                         6
             1) A"no-meri " letter by PC[R]A counsel detailing the
            nature and   e tent of his review;
            2) The "no -mg rit" letter by PC[R]A counsel listing each
            issue the peti tioner wished to have reviewed;
            3) The PC [R] counsel's "explanation", in the "no -
            merit" letter, of why the petitioner's issues were
            meritless;
            4) The PC[R] court conducting its own independent
            review of the ecord; and
            5) The PC[R]Ai court agreeing with counsel that the
            petition was eritless.
Commonwealth v. Wid           ,   29 A.3d 816, 817-18 (Pa.Super. 2011) (citations

omitted). A claim based   o       legal error in PCRA counsel's withdrawal from

representation, "although necessarily discussing PCRA counsel's alleged
ineffectiveness, is not an ineffectiveness claim." Rykard, 55 A.3d at 1184.
             a.   Discretionary aspects of sentencing
             On appeal, D nnis contends that this Court erred in its

independent review of th pleadings and in permitting PCRA counsel to
withdraw because counsel did not accurately and adequately address his claim
that sentencing and appellate counsel were ineffective for failing to preserve
his discretionary sentencing challenge through a post -sentence motion. Dennis

argues in support thereof that PCRA counsel incorrectly recounted Defendant's
first appeal to the Superior Court at 106 A.3d 178 (Pa.Super. 2013)
(unpublished), but did not address Defendant's actual claim with respect to the
appeal at 3542 EDA 2014 However, PCRA counsel's Turner/Finley letter belies

these allegations.
             While it is tru e that PCRA counsel addressed the alleged

ineffectiveness of Dennis' appellate counsel in his first appeal, noting that

                                              7
     rt

          counsel was actually successful in that appeal y advocating for resentencing
Co
          based upon Alleyne, he also addressed Dennis allegation that he raised in his
IN)
          pro se PCRA petition and now on appeal, nam ly that the sentence he received

          upon re -sentencing on November 20, 3014, wa harsh and excessive. In fact,
          PCRA    counsel's analysis was nearly two pages n length, explaining to Dennis
r.




          why even if a post -sentence motion was filed i appeal 3542 EDA 2014 and the

          issue had been properly preserved, the underl ng issue challenging the

          discretionary aspects of his sentence lacks me it and the appeal of this issue
          would not be successful. Therefore, this Court properly permitted PCRA

          counsel to withdraw on the basis of his Tuner Finle letter.

                        This Court's independent analysis concluded the same as did PCRA

          counsel; that the imposed sentence was prope and would survive a challenge
          to the discretionary aspects on appeal.

                        Assuming arguendo the issue was properly preserved and it raised
          a   substantial question so that the Superior Co rt agreed to review it, the issue
          lacks merit, our appellate court's standard of eview of a challenge to the

          discretionary aspects of sentence is well -settle

                        Sentencing is a matter vested in t e sound discretion
                        of the sentencing judge, and a se tence will not be
                        disturbed on appeal absent a man fest abuse of
                        discretion. In this context, an abu e of discretion is not
                        shown merely by an error in judg ent. Rather, the
                        appellant must establish, by refer nce to the record,
                        that the sentencing court ignored r misapplied the
                        law, exercised its judgment for re sons of partiality,
                        prejudice, bias or ill will, or arrive at a manifestly
                        unreasonable decision.

                                                    8
Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa.Super. 2014).
            On November 20, 2014, a re -sentencing hearing was held, and at

the time this Court incorporated all of its prior remarks, reasons and logic from
the original sentencing on April   1,   2013, for the 18 to 36 years' of
imprisonment it was about to impose. On April        1,   2013, this Court explained its
sentence as follows:

            Well, the Court does have the benefit of a presentence
            investigation nd report, which I have carefully
            considered in this matter, along with the Sentencing
            Code and sentencing guidelines, the information
            supplied today by counsel, and in advance by way of
            letters.
            It is true that Mr. Dennis does enjoy the support of
            family and friends even after his conviction for these
            numerous felony offenses.
            As pointed out by the Commonwealth, he does have
            three prior convictions. On each occasion he was
            placed on probation; never violated probation and
            never has served a prison sentence, according to the
            report.
                                            ***
            The report doles set forth his social history. He did
            have the benefit of an average childhood, according to
            him; that is without the benefit of a present father. He
            is in good physical health; has no history of mental
            problems. Helreported that he had been sexually
            abused at age eight by two separate baby-sitters. This
            lasted for a prriod of time. Denied using drugs or
            alcohol. He graduate from Conestoga High School and
            went to Florida Atlantic University and Central State
            University. He has been someone who has been
            productively mployed in different activities.



                                             9
                  The Wisconsi Risk Assessment here is a needs score
                  of 14 and a ri k score of 14. They list positive and
                  certain potential areas for concern.
                  What we are ealing with is, of course, a very, very
                  large cocaine 4 istribution organization. The defendant
                  was a central art in that. This operated over a
                  considerable eriod of time. He was instrumental in
                  putting largequantities of cocaine into the hands of
                  lesser drug d alers and ultimately drug addicts. Quite
                  clearly, this is a significant danger to society.

                  He clearly needs a lengthy prison sentence as
                  punishment f r the length and breadth of his criminal
                  activity, and a so to stand as a deterrent to others who
                  might look at this as something they might want to do.
                  Eventually yo are going to be caught if you engage in
                  this activity. is engagement in this activity was of a
                  larger scale and any lesser sentence would depreciate
                  the seriousness of this crimes he committed and been
                  convicted of. Clearly, a consecutive sentence is
                  appropriate here.
(Sentencing 4/1/13 pp. 48 - 50).

                  Factors to be considered when determining a defendant's sentence

include the character of the defendant and the particular circumstances of the
offense in light of the legislative guidelines for sentencing. Commonwealth v.
Scott, 860 A.2d 1029, 103' (Pa.Super. 2004). The sentence imposed must be

consistent with the protec ion of the public, the gravity of the offense and the
rehabilitative needs of the defendant. Id. "Where pre -sentence reports exist, we
shall   ...   presume that the 'entencing judge was aware of relevant information
regarding the defendant's character and weighed those considerations along
with mitigating statutory actors. A pre -sentence report constitutes the record
and speaks for itself." Co         onwealth   v.   Devers, 519 Pa. 88, 546 A.2d 12, 18


                                              10
(1988). Further, "[h]aving been fully informed b the presentence report, the

sentencing court's discretion should not be dis rbed." Id.; see also,

Commonwealth v. Egan, 679 A.2d 237, 239 (Pa. uper. 1996) (The court is
required to place its reasons for the sentence      o   the record and this
requirement can be satisfied by indicating it has reviewed a pre -sentence
report).
              As the cited record reflects, this Court did consider all of the

relevant factors. Accordingly, Dennis' sentence was proper. Accordingly,
counsel cannot be ineffective because the unde lying issue lacks merit.


                  b. Undated Letter purportedly fro     Anthony Dennis attached to
                     pro se PCRA petition.

                  Lastly, it is averred that this Court s erred in its independent review

of the pleadings and in permitting PCRA couns 1 to withdraw because PCRA

counsel did not address the "affidavit" by Ant ony Dennis which was attached
to his pro   se   PCRA   petition.
                  Attached to Dennis' pro se PCRA p tition is an undated letter
purportedly from Anthony Dennis. It is not no arized or verified in any way;
therefore, it is not an affidavit as characterize by appellate counsel. It is
simply a letter which states that the drugs fou d in the apartment next to the

barber shop did not belong to Dennis; rather t ey belonged to Anthony Dennis,
the purported author of the letter. It is also st ted that Anthony Dennis would

testify to this at Dennis' next sentencing heari g. It is important to note that



                                              11
Anthony Dennis was charted and pled guilty for his role as the king pin in the
same drug ring. Anthony Dennis is also Dennis' brother.

             Frist, PCRA counsel had no duty to investigate this letter. While it is
the duty of the lawyer to investigate the circumstances of the case, counsel is

required to pursue only that information which he knows or has reason to
know would be helpful to the defense. Commonwealth v. Fierst, 620 A.2d 1196,

1204 (Pa.Super. 1993). Here, even if assuming the letter is what it purports to

be, a letter from Dennis' brother, Anthony Dennis, it would not have helped the

defense because there   wads   an overwhelming amount of evidence presented at
trial, wiretap and video surveillance evidence, the Commonwealth relied on to

convict Dennis. The fact that Anthony Dennis is willing to take credit for the

drugs found in the apartment next to the barbershop is insignificant.
            Even if PCRA counsel had a duty to investigate this purported letter,

no prejudice resulted to Dennis in his failure to do so. Assuming PCRA counsel

did investigate this letter and determined that it was in fact written by Anthony
Dennis and that Anthony Dennis is willing to testify at a new trial that the

drugs found in the apartment next to the barbershop belonged to him, PCRA
counsel could have done one of three things. First, to address the issue in his

no merit letter after findi g it to be frivolous; second, assert in an amended

PCRA   petition that trial counsel was ineffective in failing to present this
testimony at trial or third assert in an amended PCRA petition that this letter is
exculpatory evidence that has subsequently become available and would have
changed the outcome of the trial if it had been introduced. See 42 Pa.C.S.A.

                                          12
9543(a)(2)(vi). However, t ere was no prejudice to PCRA counsel's failure to do

so. There is no prejudice    ecause even had PCRA counsel investigated the letter
and asserted the underlyi g issue in an amended petition, it would not have
changed the outcome of Ole PCRA proceedings and would not entitle Dennis to
post -conviction relief. Thi Court would have dismissed the amended petition
without a hearing becaus there was neither prejudice from trial counsel's
failure to call Anthony De    is as a witness, a witness of dubious credibility as

Dennis' brother and convicted drug dealer, nor is this letter "exculpatory

evidence" that would entitle Dennis to a new trial.


                                   CONCLUSION

            Based on the orgoing analysis, the denial of post -conviction relief

should be affirmed.


                                              BY THE COURT:


                                                  (,),,A_C- ,
                                              WILLIAM R. CARPENT R
                                              COURT OF COMMON PLEAS
                                              MONTGOMERY COUNTY
                                              PENNSYLVANIA
                                              38TH JUDICIAL DISTRICT



Copies sent on February 16, 2017
By Interoffice Mail to:
Court Administration

By First Class Mail to:
Todd M. Mosser, Esquire



                                         13